Citation Nr: 0216360	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  02-00 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1990 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

On appeal the veteran appears to raise the issue of 
entitlement to a permanent and total disability evaluation 
for nonservice connected pension purposes.  This issue, 
however, is not currently developed or certified for review.  
Accordingly, it is referred to the RO for appropriate action.


REMAND

In a January 2002 Form 9 (substantive appeal) to the Board, 
the veteran requested a hearing before a Member of the Board 
at the RO.  Furthermore, in a May 2002 Form 646, the 
veteran's representative indicated that the veteran would 
present his argument at a hearing held at the RO before a 
Member of the Board.  Accordingly, to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

The RO should schedule the veteran for a 
hearing at the RO before a Member of the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




